Citation Nr: 1604745	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  12-29 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable rating for right foot hallux valgus.

2.  Entitlement to an initial compensable rating for left foot hallux valgus.

3.  Entitlement to an initial rating in excess of 20 percent for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In January 2013, the Veteran testified at a personal hearing held before the Decision Review Officer (DRO).  A transcript has been incorporated into the record.

The instant matters were previously before the Board in February 2015, at which time the Board, among other things, denied increased ratings for the Veteran's service-connected low back disability and bilateral hallux valgus.  Thereafter, the Veteran filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  In December 2015, the Veteran's representative before the Court and VA's General Counsel filed a Joint Motion for Partial Remand (Joint Motion) with the Court to vacate and remand the Board's decision, insofar as it had denied increased ratings for the Veteran's service-connected low back disability and bilateral hallux valgus, which was granted by the Court that same month.  

The decision below addresses the Veteran's claims of entitlement to initial compensable ratings for service-connected hallux valgus of the right and left foot.  The issue of entitlement to a rating in excess of 20 percent for the Veteran's service-connected low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence shows a mild hallux valgus deformity with mild degenerative joint space narrowing at the distal toes, bilaterally, which likely results in bilateral joint pain and foot tenderness that impairs the Veteran's ability to stand and walk. 

CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for an initial 10 percent evaluation, but no higher, for hallux valgus of the right foot are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.59, 4.71a, Diagnostic Code 5280 (2015).
 
2.  Resolving reasonable doubt in favor of the Veteran, the criteria for an initial 10 percent evaluation, but no higher, for hallux valgus of the left foot are met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.59, 4.71a, Diagnostic Code 5280 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  It also requires VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Concerning the issue of entitlement to higher initial ratings for the Veteran's hallux valgus disabilities, the Board notes that VA's General Counsel has held that VCAA notice is not required for downstream issues.  VAOPGCPREC 8-2003.  Additionally, the Court has held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 490.  In this case, the Veteran's claim of service connection for bilateral hallux valgus was granted in August 2012, and he was assigned disability ratings and effective dates in that decision.  As the issues currently before the Board stem from a disagreement with a downstream element, no additional notice is required because the purpose that the notice is intended to serve has been fulfilled with respect to those claims.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Regarding the duty to assist, the Board finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate the matter decided herein.  The relevant evidence obtained and associated with the Veteran's paperless claims files includes the Veteran's VA examination reports, VA treatment records, and lay statements.  The Board finds that the VA examination reports, along with the other lay and medical evidence of record, contain sufficient evidence by which to evaluate the severity of the Veteran's bilateral foot disability in the context of the pertinent regulations during the relevant time period.  Accordingly, the Board has properly assisted the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

II.  Analysis

The Veteran's hallux valgus has been evaluated as noncompensably disabling, bilaterally, under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5280.  Under DC 5280, unilateral hallux valgus will be rated as 10 percent disabling when it requires surgical operation with resection of the metatarsal head or if it is severe in nature, which would equivalent to amputation of the great toe.  See 38 C.F.R. § 4.71a, DC 5280 (2015).

A review of the relevant evidence demonstrates that the Veteran was afforded a VA contract examination in September 2011.  At that time, he reported constant localized pain in both feet, which he characterized as burning, aching, and sharp, as well as stiffness, swelling, and fatigue, and weakness when active.  The Veteran reported that his pain was exacerbated by physical activity and stress and relieved by rest and medication.  He indicated that it was hard to function when experiencing foot pain and that prolonged standing and walking were difficult.

Physical examination of the Veteran's feet and toes revealed painful motion and tenderness, bilaterally.  The results of x-rays taken at that time were abnormal, showing a mild hallux valgus deformity with mild degenerative joint space narrowing at the distal toes, bilaterally.  There was no x-ray evidence of acute fracture, subluxation, of dislocation, lytic destructive lesion or calcaneal spur.  For each foot, the examiner rendered a diagnosis of mild hallux valgus deformity with mild degenerative findings at the distal toes.  Subjective factors were noted to be pain, and objective factors were noted to be tenderness.

In January 2013, the Veteran testified before a DRO, asserting that his foot symptoms consisted of pain, burning, and tenderness.  During the hearing, the DRO concluded that a new VA examination was necessary.  The Veteran was afforded another VA contract examination the following month.  The examiner checked the box indicating that the Veteran had hallux valgus, but stated that the Veteran experienced no symptoms due to hallux valgus.  The examiner did, however, note the Veteran's report of foot pain and burning.  A diagnosis of hallux valgus and right and left foot degenerative changes of the distal toes was recorded.  Regarding the diagnosis, the examiner referenced the x-ray finds of degenerative changes and indicated those to be a progression of the previously diagnosed hallux valgus.

As noted above, the issue of entitlement to compensable ratings for the Veteran's service-connected hallux valgus, bilaterally, was remanded to the Board via the Court's grant of the parties' December 2015 Joint Motion.  Specifically, it was agreed that the Board had erred by failing to consider the potential application of 38 C.F.R. § 4.59, which provides in pertinent part: "The intent of the [rating] schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint."  38 C.F.R. § 4.59 (2015).

As recently discussed by the Court, 38 C.F.R. § 4.59 "is one of several regulations that precede the rating schedule for the musculoskeletal system and explain how to arrive at proper evaluations under the DCs appearing in the disability rating schedule."  Petitti v. Shinseki, 27 Vet. App. 415, 424 (2015).  In Petitti, the Court held that "[u]nder [38 C.F.R.] § 4.59, the trigger for a minimum disability rating is an actually painful, unstable, or malaligned joint."  Id. at 425.  Further, as previously held by the Court, application of 38 C.F.R. § 4.59 is not limited to cases in which there are findings of arthritis.  Burton v. Shinseki, 25 Vet.App. 1, 5 (2011),

Overall, the Board finds that when reasonable doubt is resolved in favor of the Veteran, the Veteran is entitled to separate 10 percent evaluations for his right and left foot hallux valgus.  Initially, the record shows that there has been no operation with resection of the metatarsal head of either foot.  In addition, the evidence does not demonstrate that the Veteran's hallux valgus disabilities are best characterized as "severe" in nature, equivalent to amputation of the great toe.  Accordingly, compensable evaluations are not warranted under DC 5280.

Nevertheless, on review, the Board finds that 38 C.F.R. § 4.59 applies in this case and can serve as a basis for awarding compensable ratings when reasonable doubt is resolved in favor of the Veteran.  At the outset, the Board observes that "hallux valgus" is generally defined as "angulation of the great toe toward the other toes, where the great toe may ride under or over the other toes."  Dorland's Illustrated Medical Dictionary 829 (31st ed. 2007).  Further, the evidence shows that in addition to hallux valgus, the Veteran has degenerative changes of the distal toes, bilaterally, which changes have been noted to be a progression of the previously diagnosed hallux valgus.  Accordingly, the Board finds that the Veteran's disability picture contemplates involvement of joints of the feet.  Physical examination of the Veteran also produced objective evidence of tenderness and the Veteran's subjective complaints of pain are noted throughout the record.  Resolving reasonable doubt in favor of the Veteran, 10 percent ratings for actual painful joints of the feet are warranted.  See 38 C.F.R. § 4.59; see also Burton, supra (a minimum compensable rating pursuant to 38 C.F.R. § 4.59 may be warranted where joint pain, alone, exists).

The Board has also considered whether a rating in excess of 10 percent is warranted for either foot, but finds that it is not.  Even considering the Veteran's reports of pain, stiffness, tenderness, swelling, fatigue, and weakness in addition to other factors such as a reduced ability to stand or walk for extended periods, considerable function of the feet was demonstrated.  In other words, the Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish a disability picture that would warrant a rating in excess of 10 percent.  Indeed, the 10 percent ratings now assigned are consistent with a "moderate" foot injury under DC 5284, which pertains to other foot injuries.  The Board simply cannot conclude based on the evidence before it that the Veteran's disability picture would be more appropriately characterized as moderately severe or severe in nature, as the competent medical evidence does not indicate any specific functional impairment associated with the Veteran's service-connected disabilities other than difficulty with prolonged sitting and standing.  Moreover, the examination findings do not reflect that the Veteran's service-connected hallux valgus disabilities include any related components, such as weak foot, claw foot, anterior metatarsalgia, hallux rigidus, hammer toe, or malunion or nonunion of the tarsal or metatarsal bones to warrant a higher or separate evaluation under any other potentially applicable diagnostic code.  See 38 C.F.R. § 4.71a, DCs 5277-5283, excluding 5280.

Additionally, the Board has considered whether referral for extraschedular consideration is warranted, but finds that it is not.  In this regard, the Board finds that the symptoms of the Veteran's hallux valgus are not so exceptional or unusual such that the schedular criteria does not adequately compensate for them.  The Veteran's main symptoms have been pain and tenderness and limitation of some activities such as prolonged walking and standing.  While the DC under which the Veteran is rated does not discuss these symptoms specifically, the Board finds that the Veteran's disability evaluation does encompass them.  Indeed, the Board is assigning 10 percent ratings for pain and the Veteran's overall disability picture.  Further, although limitation of activities such as walking and standing are not specifically noted in the rating schedule, it is clear the Veteran's activities are limited due to his foot/joint pain, which symptom is accounted for by the rating schedule through application and consideration of the associated regulations such as 38 C.F.R. § 4.59.  Accordingly, Board does not find there to be an exceptional disability picture in that the Veteran's symptoms and required use of an assistive device do not take his case outside the norm such that referral for consideration of a higher evaluation on an extraschedular basis is required.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); 38 C.F.R § 3.321(b)(1) (2015).  Further, the Veteran has not argued, nor does the evidence so suggest, that the aggregate effects of all service-connected disabilities, requires referral to the Director, Compensation Service, for consideration of the assignment of an extra-schedular rating based on the combined effect of the Veteran's service-connected disabilities, individually or in combination.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  


ORDER

Entitlement to an initial 10 percent rating, but no higher, for hallux valgus of the right foot is granted. 

Entitlement to an initial 10 percent rating, but no higher, for hallux valgus of the left foot is granted.


REMAND

As noted in the Introduction, the issue of entitlement to a rating in excess of 20 percent for the Veteran's service-connected low back disability was also remanded pursuant to the Court's grant of the parties' Joint Motion.  The basis for the Joint Motion with respect to that claim included the Board's failure to ensure compliance with VA's to duty to assist.  Specifically, the parties agreed that reports of examinations afforded to the Veteran in February 2011 and February 2013 were inadequate to rely upon to rate the severity of his low back disability, because the February 2011 examiner failed to portray the Veteran's level of functional loss during a flare-up in terms of the degree of additional loss of motion and because the February 2013 examiner did not provide any information regarding the Veteran's additional loss of motion due to pain.

The Board notes that for disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59, which require the Board to consider additional functional loss a veteran may have sustained by virtue of such factors as more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  See DeLuca v. Brown, 8 Vet. App. 202, 206.  Consideration must also be given to functional loss on use or due to flare-ups.  Id. 

The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups, which determination are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  In Mitchell v. Shinseki, the Court found an examination inadequate because the examiner failed to address, among other things, functional loss during flare-ups.  25 Vet. App. 32, 44 (2011).  Overall, the Board finds that compliance with terms of the parties' Joint Motion requires the Board to remand the issue of entitlement to a rating in excess of 20 percent for the Veteran's service-connected low back for a new examination.  Updated VA treatment records should also be secured.  

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  Obtain all outstanding VA treatment records.  In this regard, a notation that there was an "electronic review" of records, as in the March 2013 Supplemental Statement of the Case (SSOC), will not suffice.  Instead, the records must be physically associated with the claims file.

2.  The Veteran should then be scheduled for a VA examination to determine the severity of his service-connected low back disability.  The claims folder must be made available to and reviewed by the examiner prior to the requested examination.  All necessary tests and studies should be conducted and the examiner should review the results of any testing and include them in the report.

The examiner should identify any orthopedic and neurological symptoms related to the service-connected lumbar spine disability and fully describe the extent and severity of those symptoms.  With regard to any associated objective neurological abnormalities, the examiner should identify each nerve affected, or seemingly affected, and describe the degree of disability as "mild," "moderate," "moderately severe," "severe," or "complete paralysis."  

The examiner should also report the ranges of motion for the thoracolumbar spine and state whether the Veteran's service-connected lumbar spine disability is manifested by weakened movement, excess fatigability, incoordination, or pain.  Such findings should be equated to degrees of additional loss of motion (beyond what is shown clinically) in order to reflect the degree of disability caused by the functional deficits.  The examiner should also solicit from the Veteran information regarding the presence and severity of any flare-ups and should address the effect of the Veteran's flare-ups of disability, to include portraying any functional loss during a flare-ups in terms of the degree of additional range-of-motion loss.  If such a finding is not possible, the examiner should explain why such detail feasibly could not be determined.

The examiner should also note the presence or absence of favorable or unfavorable ankylosis of the Veteran's entire thoracolumbar spine and of unfavorable ankylosis of his entire spine.

The examiner should also comment on whether the Veteran has intervertebral disc syndrome (IVDS), and, if so, whether he has experienced any incapacitating episodes within the previous 12 months.

3.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issue remaining on appeal, to include considering the potential applicability of staged ratings.  If any benefit sought is not granted, the Veteran should be furnished with a SSOC and afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


